Citation Nr: 9927301	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-34 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for pain of the joints.

2.  Entitlement to service connection for low back pain 
secondary to the veteran's service-connected left knee 
disability.

3.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
April 1982.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Although the veteran complains of pain in the joints, he 
has not been diagnosed as having a specific disease, 
disability, or condition of those joints.

3.  The veteran has been diagnosed as having lower back pain.  
Medical evidence etiologically linking said pain with his 
military service or his service-connected left knee 
disability has not been presented.

4.  The veteran's sole service-connected disability is that 
of his left knee - it is rated as 10 percent disabling.

5.  The record does not corroborate the veteran's claim that 
is unemployable due to his single service-connected 
disability.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for pain 
of the joints is denied for lack of entitlement of benefits 
under the law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.308, 
3.309 (1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The claim for entitlement to service connection for lower 
back pain secondary to the veteran's service-connected left 
knee disability is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

3.  A total (100 percent) rating on account of 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Pain of the Joints

A claim for service connection must be well grounded [see 
below for a more detailed discussion concerning a well-
grounded claim].  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
for service connection requires evidence of a current 
disability as provided by a medical diagnosis, evidence of 
disease or injury in service, and competent evidence 
providing a nexus between the two.

To receive VA compensation benefits, the veteran must have a 
disability or disease for which compensation may be provided.  
38 C.F.R. § 3.303 (1998).  The veteran claims to suffer from 
pain in his joints.  He maintains that this pain is due to 
his service in Alaska where he purportedly slept out in 
below-freezing temperatures in the snow and climbing 
mountains.  The RO has denied his claim noting that the 
veteran does not now have a ratable disability.  The veteran 
has appealed that decision claiming that he currently suffers 
from some type of disability/condition and therefore should 
receive service-connected compensation benefits.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the then United 
States Court of Veterans Appeals [since renamed the United 
States Court of Appeals for Veterans Claims] and hereinafter 
the Court, reiterated its position previously reported in 
King v. Brown, 5 Vet. App. 19, 21 (1993) and Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  That is, per 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), the appellant 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  The Sabonis decision further dictated that 
when there is a lack of entitlement under the law or an 
absence of legal merit, the claim should be dismissed.  
Moreover, the action of Board should be terminated 
immediately concerning that issue.

In this situation, the veteran claims that he suffers from an 
unnamed and undiagnosed disability manifested by pain in the 
joints.  However, service connection will be granted for a 
specific disability, disease, or condition.  In this case, it 
will not be granted solely for symptoms of an undiagnosed 
disability.  Also, the disability must be currently 
manifested.  Although the veteran's post-service medical 
records do record complaints of pain, no specific diagnosis 
has been given that encompasses said pain.  Moreover, the 
veteran has not submitted any competent medical evidence that 
he currently has a chronic disability related to pain, or for 
that matter, his military service.  Therefore, the Board 
opines that the veteran has failed to submit a well-grounded 
claim in light of Sabonis because he does not have a 
disability for which service connection may be granted.  
Thus, the claim for service connection for pain is dismissed.

B.  Lower Back Pain

As reported, a claim for service connection must be well-
grounded.  A well-grounded claim requires more than mere 
allegations; it must be plausible and with merit.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  For a claim to be well-grounded, there 
must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran is service-connected for a left knee disability.  
He has requested that service connection be granted for lower 
back pain secondary to his left knee disability.  Yet, 
despite his claim that the pain he now suffers from in the 
lower back is related to his left knee, medical evidence 
corroborating that contentions has not been presented.  That 
is, none of the three VA Compensation and Pension Examination 
that have been conducted since 1993 have ever linked the 
veteran's left knee disability to any other symptoms, 
manifestations, or disabilities from which the veteran might 
be suffering.  Also, the VA outpatient medical treatment 
records do not couple the veteran's service-connected left 
leg disability with his low back pain.  Hence, the only 
support in the claims folder are the veteran's own 
contentions.

The veteran has not provided any credible medical statements 
or records that  etiologically links his lower back pain with 
his service-connected left knee condition or his military 
service.  He has only provided his own opinion.  Mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that etiologically 
relates his lower back pain with his military service or his 
left knee condition do not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Where the determinative 
issue involves medical causation or a medial diagnosis, 
competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.).  

Therefore, it is the decision of the Board that the veteran's 
claim for entitlement to service connection for low back pain 
is not well-grounded, and it is denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1994) (en banc).  In denying this appeal as 
not well grounded, there is no prejudice to the veteran as he 
is allowed to start with a clean slate should he obtain 
pertinent evidence.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993). 

II.  Individual Unemployability

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the 
appellant has presented a well-grounded claim.  A well- 
grounded claim for a total disability rating based on 
employability requires that the veteran's ability to secure 
employment and the facts surrounding his employment status 
have changed.  See Hodges v. Brown, 5 Vet. App. 375 (1993); 
Suttman v. Brown, 5 Vet. App. 127 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  Because the 
veteran's employment abilities may have changed due to recent 
medical treatment, a well-grounded claim has been presented.  
The facts relevant to this appeal have been properly 
developed and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran has requested a total rating for compensation 
purposes based upon unemployability.  He is only service-
connected for chondromalacia of the left knee with possible 
meniscus tear, rated as 10 percent disabling.  

In circumstances where the veteran is less than totally 
disabled under the scheduler criteria, it must be found that 
the service-connected disorders prevent him from securing and 
maintaining a substantially gainful occupation, provided 
that:  if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).  In this case, 
the veteran's combined disability rating is 10 percent, and 
he is not eligible to be considered for a total disability 
rating under the foregoing requirements.

However, per 38 C.F.R. § 4.16(b) (1998), if a veteran does 
not meet the above percentage standards for a total rating, 
and is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected 
disability(ies), that veteran shall be rated totally 
disabled.  In arriving at such a conclusion, the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue, will be considered.  Marginal 
employment consists of employment as, for example, a self-
employed farmer or other person, while employed in his own 
business, or at odd jobs, or while employed at less than half 
the usual remuneration.  Applying these criteria to the 
evidence in this case, the veteran's sole service-connected 
disability is not so disabling that he is precluded from 
obtaining and maintaining gainful employment.

The evidence submitted in this case includes numerous VA 
medical examination reports, written statements, and VA 
medical treatment records.  Per the claims folder, the 
veteran stated that the he last worked full time in July 
1997.  Through his written statements, he has insinuated that 
he was totally disabled and unable to maintain employment as 
a result of his left knee disability.  He does not have any 
specialized vocational training nor does he have a college 
degree.

It is the function of the Board to weigh and analyze the 
evidence and to make determinations as to the credibility of 
the evidence.  38 U.S.C.A. § 5017(b) (West 1991 & Supp. 
1998); Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Where the 
preponderance of the evidence is in favor of the veteran's 
claim or the evidence for and against the claim is 
approximately in balance, the benefit sought is to be 
granted.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An unemployability rating is based primarily upon the average 
impairment in earning capacity.  38 C.F.R. § 4.15 (1998).  
The established VA policy is that "all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  38 C.F.R. § 4.16(b) (1998); 
Hodges v. Brown, 5 Vet. App. 375 (1993); Fanning v. Brown, 4 
Vet. App. 229 (1993); Moyer v. Derwinski, 2 Vet. App. 289 
(1992).  In Hodges, the Court went on to say that while a 
veteran could undertake employment despite his service-
connected disabilities, he was unable to secure employment 
because of his physical disabilities.  Thus, the Court found 
the appellant unemployable.

The Board believes that the reasoning found in Hodges does 
not apply to this case.  The veteran is 10 percent disabled 
as a result of his service-connected disability.  There is 
nothing in the record to indicate that the veteran left his 
previous employment because of his service-connected knee 
condition.  There is nothing in the claims folder, besides 
the veteran's assertions, that suggests that he has not been 
hired for a new job because of this disability.  

While the veteran has submitted numerous medical documents 
attesting to treatment for various ailments, he has not 
proffered medical evidence showing that his employability is 
impaired or compromised by his service-connected left knee 
condition.  There is no evidence in the record that leads the 
Board to conclude that the veteran's condition is so 
restrictive that he is prevented from obtaining and 
maintaining a light, sedentary job consistent with his 
educational, medical, and social capabilities.  

A review of the medical evidence shows that the veteran 
clearly experiences some employment-related limitation as a 
result of his service-connected disability.  However, the 
disability rating assigned to the veteran compensates him for 
the average impairment of earning capacity.  His 
unemployability is not due entirely, or even mostly, to his 
service-connected condition.  It is the Board's decision that 
his service origin disorder does not preclude all types of 
gainful employment.

Therefore, pursuant to 38 C.F.R. § 4.16(b) (1998), a total 
disability rating for compensation based on individual 
unemployability is not warranted, and the veteran's claim is 
denied.


ORDER

1.  Entitlement to service connection for pain of the joints 
is denied.

2.  Entitlement to service connection for low back pain 
secondary to the veteran's service-connected left knee 
disability is denied.

3.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected left 
knee disability is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

